It was brought against the defendant railroad company to recover damages for failure to ship certain goods as freight upon which the freight charges had been prepaid to the E. T., V.  G. Railroad, for both companies, but the defendant, at the time of the injury complained of, had not received its part thereof, nor had it been notified of its reception by the other company.
The two companies were under separate and distinct management. The requirements of defendant company, which were known to the plaintiff, were that charges on freight shipped to such depot as was designated for these goods should be prepaid. Under the instruction of the court, there was a judgment against the plaintiff, from which he appealed.
A common carrier can demand prepayment of freight from          (613) any one and to any station. The Code, sec. 1963; Allen v.R. R., 100 N.C. 397.
That the defendant made a general regulation that it would require prepayment on all freight to a flag station (at which there was no agent), was not only reasonable, but was a matter entirely within the defendant's powers. A common carrier may require prepayment from any shipper, at its choice, though it may not require it from others. Allen v. R. R., supra. It should appear, however, that the plaintiff, or his forwarding agent, the first company, had notice that prepayment was required. This the defendant was not improperly allowed to do, by showing, as it did, that all freight to this station was required to be prepaid, and further, by the plaintiff himself that he knew of such regulation. It was also in evidence that notice of it was given to the E. T., V.  G. Railroad, who were the agents of plaintiff for forwarding the freight beyond its own line.
A witness introduced for defendant testified that the defendant did not accept the freight from the E. T., V.  G. Railroad till 28 February, and that it was shipped the next day. The two companies were not shown to be under the same management but were simply connecting roads. The defendant was not required to receive freight from the E. T., V.  G. Railroad for shipment without prepayment of freight any more than from any one else. It is in evidence, and not contradicted, that the defendant notified such company that it required prepayment, and when it was satisfied in that regard that it immediately received and promptly shipped the freight.
If the E. T., V.  G. Railroad received prepayment of freight for shipment over both lines, and negligently failed to prepay the defendant as required by its regulations, and the plaintiff has suffered damage by the consequent detention, he must look to the company who received his money and with whom he contracted for the shipment.            (614)Manufacturing Co. v. R. R. Co., 106 N.C. 207.
The court properly instructed the jury that there was no evidence that the defendant received the freight until 28 February, and to find the issues in favor of the defendant.
Per Curiam.
No error. *Page 426